DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “The invention relates to” should be deleted. The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.   Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 is objected to because of the following informalities:  “ characterized in that it” should be deleted.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 11 recite “ branched or cyclic alkyl having 1 to 25 C atoms”. However, 1 or 2 C atoms cannot be branched or cyclic as recited in the claims.  The claims as written are indefinite and unclear. 
Claim 10 depends on claim 9; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6-8 and 13-15 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17, 415,037 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘037 have claims drawn to a liquid-crystalline medium characterized in that it comprises one or more compounds of the formula IA and one or more compounds of formula BS ( see formula X  in which W denotes S, Z is -CH2O-, A is 1,4-cyclohexyene and Y2 denotes H of claim 1 and formula I of claim 3 in which n denotes 0 and R11 and R12 denote alkoxy groups in the copending application ‘037). One of ordinary skilled in the art would understand that compounds are obvious variants of each other. The present claims indicated above also cover the IPS and FFS liquid crystal displays which overlap the claims of copending Application No. 17, 415,037, and thus, render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11, 370,969 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patent ‘969 have claims drawn to a liquid-crystalline medium characterized in that it comprises one or more compounds of the formula IA and one or more compounds of formula BS (see formula IC in which X denotes S in claim 6 of patent ‘969). 
The present claims indicated above also cover the IPS, PS-IPS, VA, PS-TN and PS-FFS liquid crystal displays which overlap the claims of U.S. Patent No.11, 370,969 B2, and thus, render the present claims prima facie obvious.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Engel et al. (US 2020/0102499 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1 and 2, Engel et al. teach a liquid-crystalline medium, characterized in that it comprises one or more compounds of formula IA 
    PNG
    media_image1.png
    98
    316
    media_image1.png
    Greyscale
[0023-0025] and one or more compounds of formula BS ( see abstract, claims, Table A on page 40 and examples i.e. Mixture M82 : 
    PNG
    media_image2.png
    196
    138
    media_image2.png
    Greyscale
 COB(S)-2-O4 meets the limitation of formula 1A and B(S)-2O-O4 and B(S)-2O-O5 meets the limitation of formula BS as instantly claimed).
Regarding claim 3, Engel et al. teach the total concentation of the one or more compounds of formula IA (COB(S)-2-04 is in a range of 1% to 25% [0251] and the total concentation of the one or more comounds of formula BS is in the range of from 2 to 8% [0270]. 
Regarding claim 4, Engel et al. teach the medium has a birefringence of 0.110 or more, measured at 20°C and at a wavelength of 589.3 nm [0276-0278 and examples]. 
Regarding claim 5, Engel et al. teach the medium has a dielectric anisotropy in the range of -2.5 to 6.0 [0279] encompassing the instant claimed range of -4.5 to 12.0. 
Regarding claim 6, Engel et al. teach the medium comprises one or more compounds selected from the group of compounds of formulae IIA, IIB, IIC and IID [0127].
Regarding claim 7, Engel et al. teach the medium  additionally comprises one or more compounds selected from the groups of compounds of formulae O-1 to O-18 [0205].
Regarding claim 8, Engel et al. teach the medium  additionally comprises one or more compounds selected from the groups of compounds of formulae T-1 to T-21 [0194].
Regarding claims 9 and 10, Engel et al. teach the medium comprises a polymerisable compound of formula P, wherein the polymerisable compound of formula P are polymerised [0030 & 0312-0330].
Regarding claim 11, Engel et al. teach a process of preparing a liquid-crystalline medium comprising the steps of mixing one or more compounds of formula IA and one or more compounds of formula BS with one or more mesogenic or liquid crystalline compounds ( see Examples and claims). 
Regarding claims 13-15, Engel et al. teach a liquid crystal display comprising a medium (claims) , wherein the display is VA, PS-IPS, FFS, U-IPS, SA-VA, PS-UB-FFS or SA-FFS, polymer stabilized SA-FFS display [0271].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Laut et al. (US 2020/0181493 A1; see abstract, claims , examples and N-40 and N-41) to teach a liquid crystalline medium comprising a compound of formula IA and formula BS as instantly claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722